Citation Nr: 0502398	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-13 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of scarlet 
fever.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from April 1945 to October 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in July 2004.  A transcript of that hearing has 
been associated with the claims folder.  

The reopened claim for service connection for residuals of 
scarlet fever is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for residuals of scarlet 
fever by rating decisions in February 1947 and December 1947, 
which the veteran did not appeal; the RO subsequently found 
no new and material evidence to reopen the claim in a 
December 1999 rating decision, which the veteran did not 
appeal.  

3.  Evidence received since the December 1999 rating decision 
is new, as it is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The February 1947, December 1947, and December 1999 
rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2004).

2.  New and material evidence has been received since the 
December 1999 rating decision warranting the reopening of the 
claim for service connection for residuals of scarlet fever.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
The Board observes that the disposition of the issue 
considered herein is wholly favorable to the veteran, such 
that any defect in notice or assistance does not result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)). Those specific provisions 
are applicable only to claims filed on or after August 29, 
2001.  66 Fed. Reg. at 45,620.  Because the RO received the 
veteran's current petition to reopen his claim in February 
2002, the amended definition of "new and material evidence" 
applies in this case.   

Analysis

The RO originally denied service connection for residuals of 
scarlet fever in rating decisions dated in February 1947 and 
December 1947.  The veteran did not initiate an appeal of 
either denial.  Subsequently, in a December 1999 rating 
decision, the RO found no new and material evidence to reopen 
the claim.  Although the veteran submitted a notice of 
disagreement with that decision, he did not perfect an 
appeal.  Therefore, the RO's rating decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2004).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The February 1947 and December 1947 rating decisions denied 
service connection for residuals of scarlet fever because no 
residuals had been found on examination.  The December 1999 
rating decision found no new and material evidence to reopen 
the claim.  

The Board finds that the evidence received since the December 
1999 rating decision is new and material within the meaning 
of VA regulation.  Specifically, private medical statements 
submitted by the veteran indicate that he has cardiac 
disability, specifically valve disease, which is probably 
related to scarlet fever he had in service.  This evidence is 
new, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. Id.  Therefore, the claim is 
reopened.  38 U.S.C.A. § 5108.      

ORDER

As new and material evidence has been received, the claim for 
service connection for residuals of scarlet fever is 
reopened.  To that extent, the appeal is granted.  


REMAND

As discussed above, the veteran's claim for service 
connection for residuals of scarlet fever is reopened.  The 
claim must therefore be considered based on all the evidence 
of record.  However, the Board finds that additional 
development is needed before the claim may be adjudicated 
properly on the merits.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. Id.

In this case, the veteran's service medical records document 
that he was diagnosed with and treated for scarlet fever in 
July 1945.  Subsequent service medical records, including the 
report of the separation examination in September 1946, 
showed no associated complaints or abnormalities.  Private 
medical statements indicate that the veteran suffers from 
valvular heart disease associated with the scarlet fever he 
had in service.  The Board observes that VA recognizes an 
association between certain types of heart disease and 
rheumatic fever.  See 38 C.F.R. § 4.101 (1997); VA 
Adjudication and Procedures Manual, M21-1, Part VI, Chap. 11, 
§§ 11.12(c) (Change 64), 11.18(d) (Changes 79).  However, 
there is no such recognized association between heart disease 
and scarlet fever.  Accordingly, the Board finds that a 
medical opinion is necessary to decide this claim.  
38 U.S.C.A. § 5103A(d).  The Board will remand the case to 
obtain this medical opinion.          

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a 
cardiologist to review the veteran's 
claims folder, with particular attention 
to his service medical records (in the 
manila envelope) and all private medical 
evidence and statements submitted by the 
veteran (tabbed in green on the right).  
Based on a review of the claims folder, 
the cardiologist should offer an opinion 
as to whether it is at least as likely as 
not that the veteran's current valvular 
heart disease is related to the scarlet 
fever shown in service.  The term "as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The opinion should 
also include a discussion of the nature 
of scarlet fever and its known 
complications, as well as a discussion as 
to whether there is any indication that 
the veteran may have had rheumatic fever 
in service.  In addition, the 
cardiologist should address the opinions 
in the private medical statements and 
explain why (s)he agrees or disagrees 
with the opinion.  If the cardiologist is 
unable to provide the requested 
information and opinion, the report 
should so state.  If the cardiologist 
feels that physical examination of the 
veteran would be necessary or helpful in 
providing the requested opinion, the RO 
should arrange for an examination to be 
scheduled.     

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue of service 
connection for residuals of scarlet 
fever.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


